Opinion,
Mr. Justice Gbeen :
When the proceedings upon the account of Mary Erickson, executrix of her deceased husband, Gideon Grubb, reached a conclusion, they resulted in a decree of the Orphans’ Court, that she was indebted to the estate of Gideon Grubb in the sum of $402.26. That decree being unreversed and unappealed from, was a final decree, the legal effect of which was, that it was a decree for a debt due by her at and before the time of her death, which occurred in 1881.
It matters not that the account was filed by her own executor, her second husband, who was also the sole devisee of all her real estate, nor that the final decree was not made until in the year 1884. The delay in ascertaining the debt was due only to the successive stages of the contest which was rendered necessary by the opposition and resistance of Mary Erickson’s executor in the settlement of the account. But when all was finished, the decree was against her estate and represented her *388indebtedness. When, therefore, her husband and devisee, J. A. Erickson, succeeded to her real estate by virtue of the provisions of her will, he took title thereto, subject to its obligation to be applied to the payment of her debts. In discharge of that obligation it was subsequently sold upon appropriate execution process issued out of the Orphans’ Court upon the decree above mentioned.
The purchaser at that sale claims title to the land in the present contention, and his adversary is one who purchased the same land at a sheriff’s sale under a judgment and execution against the same J. A. Erickson for bis individual debt. The latter sale was made about a year and a half before the sale upon the decree of the Orphans Court, and the question is, which sale passed the true title to the land. The defendant, Smith, claims that he holds the true title, because he bought at a sheriff’s sale upon a judgment and execution against one who, at the time of the sale, was the sole owner of ■the land, and that by that sale the land was divested of all .liens, as well those against Mary Erickson as those against her ■devisee. There are some decisions of this court which seem to support this contention; but, upon examination, they will all be found to have preceded the case of Horner & Roberts v. Hasbrouck, reported in 41 Pa. at p. 169. This case was decided in the year 1861, and it raised substantially the same question that is presented on this record. There the estate of an heir was. sold upon judgment and execution against him, and here it is the estate of a devisee, but the source of the title was the same in both eases, a decedent whose land passed in the one case by inheritance, and in the other by devise. In both, the sale of the successor’s interest was made before the sale of the decedent’s estate. In the present case the sale was made upon execution process issued out of the Orphans’ Court . upon petition for leave to issue the same in order to obtain payment of a particular debt, to wit, the debt recovered against the estate of Mary Erickson, the deceased owner of the land. In the case cited the sale was made upon an order of the Orphans’ Court granted upon a petition for an order for the payment of debts. In neither of the cases was the purchaser of the title at sheriff’s sale warned by scire facias of the proceeding for the sale in the Orphans’ Court. In the present *389case, the executor of Mary Erickson was also her devisee, and of course had full notice of the proceeding and was a party to it, and W. G. Smith, the defendant, was expressly and fully notified of the proceedings in the Orphans’ Court at the time of his purchase at the sheriff’s sale.
In the case of Horner v. Hasbrouck, as in this, it was contended that the sheriff’s sale divested all liens, including the debts of the ancestor, and the whole question as to the title taken by the purchaser at that sale was fairly presented and distinctly decided. The opinion of this court was delivered by Mr. Justice Woodward, who discussed the entire subject most elaborately and exhaustively. It was held that the sheriff’s sale did not divest the lien of the intestate’s debts; that the estate of the heir was an interest only in the surplus left after the payment of the debts of the decedent and that the purchaser at the sheriff’s sale took no other or greater interest than that of the heir. In the course of the opinion Judge Woodward said: “If it be said, as for some purposes it is correct to say, that the estate vests in the heir directly the ancestor dies, it must be understood to be a contingent interest, defeasible in behalf of creditors. WTiat really vests in the heir is a title to the residuum, or in the language of our act of 1884, the surplusage of the estate. This is what the law casts on the heir. It can be nothing else consistently with our system of administration and distribution.” Again he says: “ And that inheritance in Pennsylvania where the decedent dies intestate and in debt, is limited to the ‘ surplusage ’ of the estate after the debts are paid, and does really vest, for any practicable and available purpose, in nothing more than that surplusage. If this were not so a sheriff’s sale on a judgment against an only heir after descent cast would take away the estate wholly from the creditors of the ancestor and give it to the creditors of the heir. In other words the principle that lands of a decedent are assets for payment of debts would be eradicated from the foundations of our jurisprudence, in which it was implanted by the hand of Penn himself.” In the course of the opinion all the adjudged cases were fully reviewed and considered, and a deliberate judgment was reached which has remained the undoubted law of this commonwealth to the' present day. It disposes of the case now before us and requires its affirmance.
*390It was argued for the plaintiff in error that because there were personal assets of Mary Erickson which came to the hands of her executor, her lands were discharged of her debts though the assets were wasted. Such is not the law and none of the cases cited in its support sustain the proposition. The same is true of another argument that the sale of the land by the sheriff as the property of the devisee discharged the lien of the decedent’s debts.
Judgment affirmed.